Citation Nr: 1501243	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine (claimed as a low back condition), to include as secondary to a service-connected right knee disability.  

2.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right knee, formerly evaluated as right knee strain, status post ACL reconstruction/partial medial meniscectomy (formerly patellofemoral syndrome).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to December 1992, April 2004 to September 2006 and December 2006 until December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a July 2010 decision, the Board denied entitlement to a rating in excess of 10 percent for a right knee strain, status post ACL reconstruction/partial medial meniscectomy.  The decision also granted a separate 10 percent rating for mild instability of the right knee.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2011, the Court granted a Joint Motion for Partial Remand and remanded the claim for an increased rating for right knee strain, status post ACL reconstruction/partial medial meniscectomy, to the Board for compliance with instructions in the Joint Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

The Veteran contends that he is entitled to service connection for a thoracolumbar spine disability, and, that he is entitled to an increased evaluation for his service-connected right knee disability.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran testified at a hearing before a Veterans Law Judge in April 2010.  In October 2014, the Veteran was notified that the Veterans Law Judge that performed his hearing was no longer employed by the Board.  The Veteran responded well within 30 days that he wanted to appear at a new hearing before a Veterans Law Judge of the Board via video conference at his local RO.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board of Veterans Appeal at his local Regional Office.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




